Order entered November 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00922-CR
                                      No. 05-15-00923-CR

                           RICARDO STEPHEN RIVAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F15-53020-S, F15-53021-S

                                            ORDER
       The Court REINSTATES the appeals.

       In his first issue, appellant complains the trial court erred by not making written findings

of fact and conclusions of law upon appellant’s request. The trial court must make findings of

fact and conclusions of law regarding its ruling on a motion to suppress at the request of the non-

prevailing party.   See State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006).

Therefore, on October 30, 2015, we ordered the trial court to make findings of fact and

conclusions of law regarding its ruling on appellant’s motion to suppress. We have now received

supplemental clerk’s records with the trial court’s findings of fact and conclusions of law.
       Accordingly, we ORDER appellant to file, within THIRTY DAYS of the date of this

order, either an amended brief addressing the findings and conclusions or written waiver of

further briefing. If appellant does not file either an amended brief or waiver within the thirty-

day period, the appeal will proceed on the brief already filed.

       The State’s brief is due within sixty days of the date of this order.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE